DETAILED ACTION
	Claims 16-37 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of the Rejections
The 35 USC 112(b) rejections are withdrawn in view of the amendment.
The 102 rejection is revised in view of the amendment.
The 103 rejections are revised in view of the amendment.
New 102 and 103 rejections are applied to newly added claims as detailed below.
One double patenting rejection has been withdrawn in view of the abandonment of the reference application, and the remaining rejections are revised in view of the amendment and expanded to newly added claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-27 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mabille (US Pat. Pub. 2014/0308227).
As to claims 16-27 and 29-34, Mabille discloses a process for treating damaged hair, the process comprising applying to the hair a composition comprising a cationic polymer that is hydroxypropyl guar hydroxypropyltrimonium chloride (see claims 13 and 18 of Mabille and paragraphs 176-179), and Example 1.1 of Table 1 (page 12) discloses a specific embodiment wherein the polymer is JAGUAR C162 (a non-cellulosic polysaccharide derivative of claims 16, 19-20, 23-24, 27, 30 that is a galactomannan derivative of claim 17 and a guar derivative of claim 18), and which possesses a degree of hydroxyalkylation of 0.6, a cationic degree of substitution of 0.1 (claim 25), and a molecular weight between 1.5-2 million, which overlaps the ranges of claims 22 and 32-33, and which is present in the amount of 0.3%, which is within the range of claim 26.   Mabille teaches that the guar compound increases the selectivity of treatment to damaged hair and that the type of damaged hair may be double ends (“split ends”) or cuticle damage (paragraphs 14, 169, and 172).  Therefore, it follows that the guar compound is present in an amount effective to repair the hair damage such as split ends and hair cuticle damage as recited by claims 16 and 27.  Regarding claim 29, Mabille discloses shampoo formulations (paragraph 1), which are rinse off compositions. 
Response to Applicant’s Arguments
	Applicant argues that Mabille does not disclose contacting split ends with a composition comprising a polysaccharide derivative within the scope of the claims having a degree of hydroxyalkylation MS lower than 1.0.
	In response, and as discussed in the rejection, Mabille does in fact disclose treating damaged hair by contacting it with a composition comprising JAGUAR C162, which is a polysaccharide derivative within the scope of the claims having a degree of hydroxyalkylation MS lower than 1.0, and such a method will treat split ends.  
	Applicant also argues that Mabille does not teach the claimed polysaccharide derivative as an agent for mending split ends.
	In response, this is not persuasive because the patentability of a product claim depends on the structure of the composition as claimed, and not on the intended purpose for which an ingredient is present in the composition.  Mabille expressly teaches the use of a guar compound to increase the selectivity of treatment to damaged hair as discussed above.  Therefore, it follows that the guar compound is present in an effective amount to treat the hair damage.  
New Rejection
Claim 35 is rejected under 35 U.S.C. 102(a)1) as anticipated by Tsivkin (US Pat. No. 6,258,348; of record in IDS).
	As to claim 35, Tsivkin discloses a method of repairing hair split ends by contacting the hair with a hair conditioning formulation comprising effective amounts of a betaine based polyurethane surfactant, a silicone polyurethane, and an effective amount of a guar compound such as Jaguar C13S (a guar compound that is a noncellulosic polysaccharide derivative comprising at least one hydroxyalkyl group of claim 35 having a degree of hydroxyalkylation lower than 1.0 and that is not double modified (column 1, last paragraph through column 2, line 21; column 4, 1st paragraph; and column 14, 1st paragraph).   The guar compound is present in the amount of 0.05-5 wt% (see claim 1 of Tsivkin), which encompasses the 1 wt% used in the compositions exemplified by the present specification at page 13.  Therefore, the Tsivkin method is viewed as comprising an amount of the guar compound that is effective to not only repair hair split ends but also to repair hair cuticle damage as required by claim 35, since it comprises the same ingredients recited by the claim and in the same amounts disclosed by the specification, and a product cannot be separated from its properties.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-34 are rejected under 35 U.S.C. 103 as unpatentable over Mabille (US Pat. Pub. 2014/0308227) in view of Chowdhary (US Pat. No. 5,756,720; of record in IDS).
The teachings of Mabille are relied upon as discussed above, but Mabille discloses compositions that are in the form of rinse-off shampoos (paragraph 1), and does not expressly teach that the composition is a leave on composition as recited by claim 28.
Chowdhary discloses personal care compositions (column 1, 1st paragraph) comprising derivatized guar gum, and teaches aqueous solutions comprising the guar gum as the sole ingredient (see, e.g., Example 30 at column 14, line 2), which the skilled artisan would recognize would be suitable for use as a leave on composition.
As to claim 28, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Mabille disclosure by formulating the composition comprising the cationic polymer as an aqueous solution, since Chowdhary teaches that personal care composition comprising derivatized guar gum can be in the form of an aqueous solution, such that the skilled artisan reasonably would have expected that the composition used in the Mabille method could be formulated as a leave on aqueous solution. Such a modification is merely the substitution of one prior art element for another to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’s Arguments
	Applicant argues that Mabille teaches a polysaccharide derivative with an MS preferably between 0.1 and 1.2, such that while Mabille teaches an MS value that may be lower than 1.0 as recited by the claims, the Mabille MS is not necessarily within this range.  Applicant concludes there is no obviousness because in order to establish inherency, a claimed element must necessarily be present.
	In response, this is not persuasive because the rejection does not rely on an argument for inherency, which is relevant to a 102 rejection.  A finding of obviousness does not require the presence in the prior art of a specific composition that necessarily possesses the claimed limitations, but rather only that the limitations are rendered obvious by the prior art. Moreover, Mabille in fact exemplifies the use of a composition comprising  JAGUAR C162, a polysaccharide derivative of the claims which possesses a degree of hydroxyalkylation of 0.6, which is within the claimed range as discussed in the rejections, supra.  
 New Rejection
Claims 35-37 are rejected under under 35 U.S.C. 103 as unpatentable over Tsivkin (US Pat. No. 6,258,348).
The teachings of Tsivkin are relied upon as discussed above.  Tsivkin further teaches the three components of the composition (guar gum, betaine based polyurethane surfactant, and silicone polyurethane are each present in amounts effective to mend split ends, and that together they do so to a greater degree than if only two of the three components were present (column 2, lines 1-11). Tsivkin does not further expressly disclose that the guar derivative is the sole agent for mending split ends as recited by claims 36-37.
As to claims 36-37, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Tsivkin composition by omitting the polyurethane surfactant and the silicone polyurethane, leaving only the guar compound as an active agent to treat split ends, because Tsivkin teaches that each of the three ingredients treat split ends when used in effective amounts, though they are more effective when used together, such that the skilled artisan would recognize that the guar compound could be used by itself when used in sufficient amounts, in cases where it was not desirable to use the additional ingredients, e.g., when the skilled artisan was attempting to save on manufacturing costs by omitting unnecessary ingredients.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 16-37 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/338,790 and in view of Tsivkin (US Pat. No. 6,258,348) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite a method for mending split ends of hair comprising contacting the hair with a composition comprising a noncellulosic polysaccharide derivative that is a guar or galactomannan derivative comprising one of the recited cationic groups and without requiring the presence of any other active agents for mending the split ends, and having DScat, average molecular weight, and concentration within the presently claimed ranges, and which is a rinse off or leave on composition.  Although the copending claims do not explicitly recite the degree of hydroxyalkylation, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been obvious to use a guar that is not double modified in view of Tsivkin’s teaching that such guar compounds are suitable for treating split ends.  
Claim 16-37 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/338,739, and in view of Mabille (US Pat. Pub. 2014/0308227), Tsivkin (US Pat. No. 6,258,348), and/or Chowdhary (US Pat. No. 5,756,720) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite a method for mending split ends of hair comprising contacting the hair with a composition comprising a noncellulosic polysaccharide derivative that is a guar or galactomannan derivative comprising one of the recited cationic groups and without requiring the presence of any other active agents for mending the split ends, and having DScat, average molecular weight, and concentration within the presently claimed ranges, and which is a rinse off or leave on composition.  Although the copending claims do not explicitly recite the degree of hydroxyalkylation, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It further would have been obvious to use a guar that is not double modified in view of Tsivkin’s teaching that such guar compounds are suitable for treating split ends.  
Claim 16-37 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/611,400, and in view of Mabille (US Pat. Pub. 2014/0308227), Tsivkin (US Pat. No. 6,258,348), and/or Chowdhary (US Pat. No. 5,756,720) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite a method for mending split ends of hair comprising contacting the hair with a composition comprising a noncellulosic polysaccharide derivative that is a guar or galactomannan derivative comprising one of the recited cationic groups such as hydroxypropyl guar hydroxypropyltrimonium chloride and without requiring the presence of any other active agents for mending the split ends, and having DScat, average molecular weight, hydroxylalkyl substitution, and concentration within the presently claimed ranges, and which is a rinse off or leave on composition.  Although the copending claims do not explicitly recite the degree of hydroxyalkylation, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It further would have been obvious to use a guar that is not double modified in view of Tsivkin’s teaching that such guar compounds are suitable for treating split ends.  
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645